IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DANIEL THOMAS LANAHAN, ~ *
Plaintiff *
v * Civil Action No. CCB-18-833

DR. LEONARD VANDER LINDE, ef al, *

Defendants *
ee Consolidated with
DANIEL THOMAS LANAHAN, ‘s
Plaintiff *
v | * Civil Action No, CCB-18-2177

GOVERNOR LAWRANCE HOGAN, etal.,: *

Defendants *
ek
DANIEL THOMAS LANAHAN, *
Plaintiff *
Vv * Civil Action No. CCB-1 8-2284

GOVERNOR LAWRANCE HOGAN, ef ai, *

Defendants *

ok

MEMORANDUM
The above-captioned cases were opened upon receipt of Complaints alleging Plaintiff, a
self-described voluntarily committed mental health care patient, has been over-medicated by his

treatment team, denied release, and has had his rights and privileges improperly revoked. Civil

 
Action No. CCB-18-833 (D. Md.), ECF No. 1; Civil Action No. CCB-2177 (D. Md.), ECF No. 1;
Civil Action No. CCB-2284 (D, Md.) ECF No. 1. The Complaints included fantastical, delusional
claims regarding the military, NATO, the FBI, and Prince Harry, which the court advised Plaintiff
would not be considered. Civil Action No. CCB-18-833, ECF No. 1. The cases were consolidated
and all defendants except Dr. Linda de Hoyos and Dr. Leonard Vander Linde were dismissed.
Now pending is a Motion to Dismiss, or in the Alternative, Motion for Summary Judgment, filed
by defendants De Hoyos and Linde. Jd, ECF No. 14. Plaintiff has responded. Jd, ECF Nos. 16,
18, 19, 20. Upon review of the papers filed, the court finds a hearing in this matter unnecessary.
See Local Rule 105.6 (D. Md. 2018). For the reasons stated below, the dispositive motion will be
GRANTED.
Background

A. Plaintiff's allegations:

Plaintiff, Daniel Lanahan, currently residing at the William R. Sharpe, Jr. Hospital in
Weston, West Virginia, filed these civil rights actions pursuant to 42 U.S.C. § 1983. At the time
he filed the cases, he was undergoing mental health evaluation and treatment at Thomas B. Finan
Center, a multi-purpose psychiatric facility in Cumberland, Maryland, maintained by the Maryland
Department of Health and Mental Hygiene.’

1. Medical Care

Plaintiff alleges that he was taken off his proper medication, including Adderall, due to his

impulse disorder and that employees at the Finan Center are trying to over medicate him. Civil

 

! The Thomas B. Finan Center, MD, DEP’t HEALTH, https://health.maryland.gov/finan (last visited August 27,
2019).
Action No, CCB-18-833, ECF No. 6,-pp. 1, 3. He alleges that his medication was changed so that
he could not function properly. /d@., p. 6. He indicates that Dr. Vander Linde and Dr. de Hoyas
are responsible for stopping his medications. Civil Action No. CCB-18-2177, ECF No. 1, p. 2.

2. Privileges

Plaintiff alleges that he was interviewed by the Maryland State Police regarding Maryland
Attorney General Brian Frosh and as a result his telephone privileges were suspended. Civil
Action No. CCB-18-833, ECF No. 6, p. 1. He claims that Dr. Vander Linde and Dr. de Hoyas
directed that his privileges be revoked. Civil Action No. CCB-18-2177, ECF No. 1, p. 2.

3. Detention

Plaintiff alleges that he was illegally detained at the Finan Center and was forced to escape.
Civil Action No. CCB-18-833, ECF No. 8, p. 11.
B. Record evidence

The reason for plaintiff's commitment to various mental health facilities is well
documented by this court. As a result of an altercation while plaintiff was committed to the
Division of Correction, plaintiff was criminally charged with second degree assault against a
Division of Correction employee. See Lanahan v. Maryland, et al., Civil Action No. JFM-15-
2030 (D. Md.), ECF No. 29-5, p. 1. On June 22, 2012, the District Court of Maryland for Howard
County ordered that plaintiff be evaluated to determine if he was competent to stand trial for the
assault charge. /d., ECF No. 29-7. Plaintiff was evaluated and on August 31, 2012, the District
Court of Maryland for Howard County found plaintiff incompetent to stand trial and a danger to
himself or others. Jd, ECF No. 29-8. Plaintiff was ordered committed to the custody of the
Maryland Department of Health and Mental Hygiene. Ia.

3
On September 5, 2014, the District Court of Maryland for Howard County found plaintiff
incompetent to stand trial and not likely to regain competence within the foreseeable future. Id,
ECF No, 29-9. Plaintiff was ordered civilly committed and the assault charge was dismissed the
same day. /d., ECF No. 29-5, p. 1.

On September 7, 2017, plaintiff was transferred from Clifton T. Perkins Hospital Center to
the Thomas B. Finan Center where he was initially admitted on a voluntary basis after signing an
Application for Voluntary Admission. Civil Action No. CCB-18-833, ECF No. 14-4, J 4 (Linde
Affidavit); ECF No. 14-5 (Application for Voluntary Admission).

On January 26, 2018, plaintiff's status changed to an involuntary admission after he was
civilly committed by an administrative law judge who found him a danger to himself or others.
Id., ECF No. 14-6. Plaintiff's appeal of the administrative law judge’s decision was denied by the
Circuit Court of Maryland for Allegany County. Jad, ECF No. 14-7.

l. Medical Care

Defendant Linda de Hoyos was plaintiff's treating psychiatrist from May to June, 2018.
fd, ECF No. 14-8, 7 4 (de Hoyos Affidavit). Leonard Vander Linde was plaintiffs treating
psychiatrist from June until July 18, 2018. fd, ECF No. 14-4, 7 5.

Plaintiff's treating physicians aver that while at Finan, plaintiff was diagnosed with
schizoaffective disorder, bipolar type, antisocial personality disorder, and attention deficit
hyperactivity disorder (“ADHD”). /d., ECF No. 14-4, 4 6; ECF No. 14-8, ] 5. Plaintiffs mental

health disorders cause him to suffer symptoms including paranoia, delusional thinking, and

threatening behaviors, /d., ECF No. 14-4 ] 7, ECF No. 14-8 75. The delusions include plaintiff’s

beliefs that he had an implanted computer device in his head, he was a CIA agent, the United

4
Nations was going to free him from Finan and conspiracies involving the FBI and President Donald
Trump. /d., ECF No. 14-4, 97; ECF No. 14-8, 75.

To treat his mental illness, plaintiff was prescribed antipsychotic medications Thorazine
and Zyprexa. ECF No. 14-4, § 15; ECF No. 14-8, ] 6. Doctors Linde and de Hoyos each aver that
these antipsychotic medications are the standard of care for treating schizoaffective disorder,
bipolar type. /d. Plaintiff regularly refused his daily doses of Thorazine and Zyprexa while being
treated by Linde and de Hoyos. Jd, ECF No. 14-4, ¢ 16; ECF No. 14-8, ]'8. While under the care
of Linde and de Hoyos plaintiffs compliance with his antipsychotic medication was voluntary and
sporadic but he was not forcibly medicated. JZ, ECF No. 14-4, 1 17, ECF No. 14-8, J 7.

On July 9, 2018, a clinical review panel met pursuant to Md. Code Ann., Health-Gen. §10-
708 to review the medication regimen that had been prescribed to treat plaintiffs mental illness,
but which plaintiff refused to take. fal, ECF No. 14-4, ] 18; ECF No. 14-9 (Clinical Review Panel
Decision). At that time, Zyprexa and Thorazine were prescribed to treat plaintiff's psychotic
symptoms. /d., ECF No. 14-9, p. 2. The panel considered alternatives, but determined, based
upon plaintiff's threats to kill a staff member and threats to government officials, that he posed a
danger to others and that the medication prescribed was a reasonable exercise of professional
judgment as the standard treatment for plaintiff's psychotic symptoms and mood disorders. /d.,
ECF No. 14-9, p. 3. The panel approved medicating plaintiff over his objection with Olanzapine
(the generic name for Zyprexa) and Chlorpromazine (the generic name for Thorazine). /d., ECF

No. 14-9, p. 4; ECF No. 14-4, 7 18. Plaintiff appealed the panel’s decision but on July 16, 2018,
plaintiff eloped from the Finan Center before his appeal was considered.? Jd, ECF No. 14-4, 913,
18; ECF No. 14-10.

Plaintiff regularly and consistently denies that he suffers from schizoaffective disorder and
claims instead that he suffers only from Attention Deficit Hyperactivity Disorder (“ADHD”). Jd,
ECF No. 14-4, {| 19. Due to his belief that ADHD is his only valid diagnosis, he has regularly
denied the need for antipsychotic medication. Jd., ECF No. 14-4, J 16; ECF No. 14-8, 98. Rather
than the medications prescribed by his treating psychiatrists, plaintiff requested Adderall and
Methadone. fd, ECF No. 14-4, { 16; ECF No. 14-8, 78. Although plaintiff was compliant with
his prescription for Adderall, Adderall is not the standard of care for treating schizoaffective
disorder. /d., ECF No. 14-4, | 20; ECF No. 14-8, | 9. Dr. Linde and Dr. de Hoyos each aver that
stimulants such as Adderall can worsen plaintiff’ s mental illness symptoms of paranoia, irritability,
and aggression which were not under control due to his failure to comply with taking the
antipsychotic medications. fd, ECF No, 14-4, ] 20; ECF No. 14-8, 99. Additionally, on June 27,
2018, plaintiff was found trading Adderall, against hospital policy, with another patient. Jd. In
light of the foregoing; plaintiff's Adderall prescription was discontinued. Jd. Linde and de Hoyos
each aver that the standard of care for treating schizoaffective disorder is to treat the psychotic
illness symptoms first and then treat symptoms of disorders such as ADHD if they remain present.
Id., ECF No. 14-4, 921, ECF No. 14-8, 7 9.

2. Denial of Privileges and Programming

 

? Plaintiff was found in West Virginia and placed in jail where he was to be evaluated. Whether he will be returned
to Maryland is unknown. /d, ECF No. 14-4, J 13.

6

 
Linde avers that when plaintiff was first admitted to Finan he was cooperative with staff
and peers. Jd., ECF No. 14-4, 98. Over time he became preoccupied with delusional thoughts
regarding the Secret Service, judges and the United Nations. /d. He made threatening comments
toward staff which necessitated his having a staff escort at times. Jd. He also claimed there were
conspiracies occurring in the hospital directed at him. /d. Dr. de Hoyos indicates that plaintiff
was often hostile, demanding and threatening and made numerous threats against staff. /d., ECF
No. 14-8, § 11. In January 2018, plaintiff was found with a sharpened strip of metal. Jd, ECF No.
14-4, 79.

Linde explains that in the months prior to plaintiff's elopement from the Finan Center his
psychosis worsened and his delusions regarding conspiracies and grandiosity became more
prominent. Jd, ECF No, 14-4,410. Plaintiff threatened to kill Drs. Linde and de Hoyos, as well
as Dr. Linde’s family. /d@., ECF No. 14-4, 911. Plaintiff also contacted a woman he knew from
high school, who notified staff at the Finan Center that plaintiff was stalking her and writing
unwanted letters. /d. Additionally, plaintiff called the Maryland Attorney General and threatened
to kill htm and his family; which led to an investigation by the Maryland State Police and the
revocation of plaintiff's phone privileges. Jd.

Due to plaintiffs threatening conduct, plaintiff was placed on precautions and had
privileges restricted. /d., ECF No. 14-4, § 12; ECF No. 14-8, 911. After threatening staff he was
placed on assault precautions and provided a higher level of supervision to protect plaintiff and
others. /d. Drs. Linde and de Hoyos each aver that the use of precautions, such as staff escorts,

and curtailment of privileges are consistent with Finan Center policies in place to maintain a safe
and secure environment. Jd, ECF No. 14-4, § 12; ECF No. 14-8, 9 11; ECF No. 14-11
(Assault/Aggression and Elopement Precautions).

3, Discharge

As an involuntarily committed patient, plaintiff was entitled to semi-annual hearings to
determine whether he should be retained or released. See Md. Code Ann. Crim. Proc. § 3-106(e);
COMAR 10.21.01.08C.

Drs. Linde and de Hoyos monitored plaintiff's psychosis for signs of suitability for
discharge however, due to plaintiff's unmanaged psychotic symptoms and continuing dangerous
behavior, they did not find he was suitable for discharge to the community. Civil Action No. CCB-
18-883, ECF No. 14-4, J 14; ECF No. 14-8, 9 12. Plaintiff remained civilly committed to the
Finan Center until his elopement on July 15, 2018. Jd, ECF No. 14-4, 7 13.

Standard of Review

Defendants filed their Motion as a Motion to Dismiss or, in the Alternative, Motion for
Summary Judgment. Typically, when deciding a motion to dismiss under Federal Rule of Civil
Procedure 12(b)(6), the Court considers only the complaint and any attached documents “integral
to the complaint.” Sec’y of State for Defense v. Trimble Navigation Lid., 484 F.3d 700, 705 (4th
Cir. 2007). To the extent that grounds for dismissal are based, solely on the contents of the
complaint, the Court may dismiss under Rule 12(b)(6) if the complaint does not allege enough
facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is
plausible when the facts pleaded allow “the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Jd. Although courts should construe pleadings of
self-represented litigants liberally, Evickson v. Pardus, 551 U.S. 89, 94 (2007), legal conclusions

8
or conclusory statements do not suffice, [gbal, 556 U.S, at 678. The Court must examine the
complaint as a whole, consider the factual allegations in the complaint as true, and construe the
factual allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,
268 (1994); Lambeth v. Bd. of Comm'rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).
Rule 12(d) requires courts to treat a Rule 12(b)(6) motion as a motion for summary
judgment when matters outside the pleadings are considered and not excluded. Fed. R. Civ. P.
12(d). Before converting.a motion to dismiss to one for summary judgment, courts must give the
nonmoving party “a reasonable opportunity to present. all the material that is pertinent to the
motion.” /d. “Reasonable opportunity” has two requirements: (1) the nonmoving party must have
some indication that the court is treating the Rule 12(b)(6) motion as a motion for summary
judgment, and (2) the nonmoving party “must be afforded ‘a reasonable opportunity for

305

discovery’” to obtain information essential to oppose the motion. Gay v. Wall, 761 F.2d 175, 177
(4th Cir. 1985) (citation omitted). Here, the notice requirement has been satisfied by the title of
the Motion. To show that a reasonable opportunity for discovery has not been afforded, the
nonmoving party must file an affidavit or declaration under Rule 56(d) explaining why “for
specified reasons, it cannot present facts essential to justify its opposition,” Fed. R. Civ. P. 56(d),
or otherwise put the district court on notice of the reasons why summary judgment is premature,
see Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244-45 (4th Cir. 2002). Here,
plaintiff has not filed a Rule 56(d) affidavit. Under these circumstances, the court will construe
defendants’ motion as a motion for summary judgment.

Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

9
moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.
Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light
most favorable to the nonmoving party, with all justifiable inferences drawn in its favor, Anderson
v, Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts supported in
the record, not simply assertions in the pleadings. Bouchat-y. Balt. Ravens Football Club, Inc.,
346 F.3d 514, 522 (4th Cir. 2003). The nonmoving party has the burden to show a genuine dispute
on a material fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 415 U.S. 574, 586-87
(1986). A fact is “material” if it “might affect the outcome of the suit under the governing law.”
Anderson, 477 U.S. at 248. A dispute of material fact is only “genuine” if sufficient evidence
favoring the nonmoving party exists for the trier of fact to return a verdict for that party. Jd. at
248-49.
Analysis

Involuntarily committed patients at state psychiatric facilities are afforded liberty interests
under the Due Process Clause of the Fourteenth Amendment. Therefore, the court must analyze
plaintiffs complaints within the scope of Fourteenth Amendment protections afforded involuntary
patients at state psychiatric facilities, to examine whether the state is providing these individuals
with services to ensure their reasonable safety and freedom from physical restraint. See Youngberg
vy. Romeo, 457 U.S. 307, 319 (1982). Indeed, “[p]ersons who have been involuntarily committed
_ are entitled to more considerate treatment and conditions of confinement than criminals whose
conditions of confinement are designed to punish.” Youngberg, 457 U.S. at 321-22 (analyzing
claims that hospital officials knew patient was being injured but failed to intervene, improperly

restrained patient for prolonged periods and were not providing appropriate treatment or training

10

boa .
|
|
|
for his mental retardation); see also Patten v. Nichols, 274 F.3d 829, 837-38 (4th Cir. 2001)
(applying Youngberg standard to involuntarily committed psychiatric patients).

Under the Youngberg standard, the state must provide plaintiff with “adequate food,
shelter, clothing, and medical care.” Youngberg, 457 U.S. at315. According to the Fourth Circuit,
there is “no constitutionally significant difference between the nature of the protection-from-harm
claims . . . and the denial-of-medical-care [claims].” Patten, 274 F.3d at 838.

In determining whether a substantive right protected by the Due Process Clause has been
violated, it is necessary to balance “the liberty of the individual” and “the demands of an organized
society.” Youngberg, 457 U.S. at 320 (quoting Poe v. Ullman, 367 U.S. 497, 542 (1961) (Harlan,
J., dissenting). The court applies the “professional judgment” standard, in which “the Constitution
only requires that the courts make certain that professional judgment in fact was exercised.”
Youngberg, 457 U.S. at 321. Decisions made by professionals are presumptively valid and
“liability may be imposed only when the decision by the professional is such a substantial
departure from accepted professional judgment, practice, or standards as to demonstrate that the
person responsible actually did not base the decision on such a judgment.” Youngberg, 457 U.S.
at 323.3

1. Medical Care

Plaintiff complains about the medication prescribed him but the record shows that plaintiff

received appropriate and regular treatment for his mental illness. Plaintiff regularly failed to take

 

3In applying this standard, the Fourth Circuit has held that a defendant’s actions must have “so substantially departed
from professional standards that their decisions can only be described as arbitrary and unprofessional.” Patten, 274
F.3d at 845-46, us

11
his medication as prescribed. Moreover, the medications he requested did not comport with the
standard of care for his diagnosed illnesses. He does not identify who provided inadequate medical
care, nor does he allege how there was a “substantial departure from accepted professional
judgment.” As such, his claims regarding medical care will be denied.

Further, as an involuntarily committed patient in a State psychiatric facility, plaintiff has a
“significant” constitutionally protected ‘liberty interest’ in ‘avoiding the unwanted administration
of antipsychotic drugs.” Self v. United States, 539 U.S. 166, 178 (2003) (quoting Washington v.
Harper, 494 U.S. 210, 221 (1990)). “[W]hen the purpose or effect of forced drugging is to alter
the will and the mind of the subject, it constitutes a deprivation of liberty in the most literal and
fundamental sense.” United States v. Bush, 585 F.3d 806, 813 (4th Cir. 2009) (quoting
Washington, 494 U.S, at 237-38 (Stevens, J., concurring in part and dissenting in part)).
Involuntarily committed mental patients retain a liberty interest in conditions of reasonable care

and safety and in reasonably nonrestrictive confinement conditions. Youngberg, 457 U.S. at 321.4

 

4 In Lanahan v, State, Civil Action No. JFM-15-2030, the court considered plaintiff's claims that he was

forcibly medicated and denied treatment for ADD/ADHD. The court held:

There is ample evidence that plaintiff's involuntary medication was necessitated by his behavior.
Against the backdrop of plaintiff's behavior, his liberty interest in remaining free of unwanted
medication was properly overridden. See Harper, 494 U.S. at 225. Moreover, plaintiff received
the procedural protections required before a protected liberty interest may be infringed. Plaintiff
was provided notice, the right to be present at an adversarial hearing, and the right to present and
cross-examine witnesses each time an order for his involuntary medication was issued. ECF 29-10,
29-11, 29-13, 29-14, 29-16, The process for review of the decisions to involuntarily medicate
plaintiff comports with procedural due process. See Harper, 494 U.S. at 235.

Plaintiff's claim that he does not suffer from a psychiatric illness, but rather requires medication to

treat ADD or ADHD, is belied by the record and appears to be the fruit of his delusional thinking.

Nothing in plaintiff's treatment constitutes a substantial departure from professional judgment or
impermissibly impacted plaintiff's health. Defendants exercised professional judgment in deciding
to forcibly medicate plaintiff and in the selection of the medication appropriate to treat him. Based
on the record evidence, defendants Sadiq Al-Samarrai, M.D., Khalid El-Sayed, M.D., and David,
Helsel, M.D. are entitled to summary judgment.

12
Here there is no evidence that plaintiff was forcibly medicated. Rather he left the Finan Center
while his appeal of the forcible medication was pending.

2. Denial of Privileges

Involuntarily committed patients maintain “constitutionally protected interests
in... reasonably nonrestrictive confinement conditions.” Youngberg, 457 U.S. at 324. The court
must balance the “individual’s interest in liberty against the State’s asserted reason for restraining
individual liberty” with a “presumption of correctness” afforded to the judgment exercised by
treatment professionals. /d. at 320, 324.

Plaintiff was placed on precautions and his télephone use restricted due to his own actions,
which included, at various times, refusing to take prescribed medications, possessing a weapon,
and threatening a state official over the telephone. Plaintiff's own conduct necessitated the
precautions and restrictions placed on him and were reasonable responses designed to protect
others from the threats he made.

Plaintiff has not alleged, much less demonstrated, that any of the decisions regarding his
security, privileges, or programming were “such a substantial departure from accepted professional
judgment, practice, or standards as to demonstrate that the person responsible actually did not base
the decision on such a judgment.” Youngberg, 457 U.S. at 323. The undisputed evidence
demonstrates that defendants exercised professional judgment in crafting and imposing the
restrictions on plaintiffs activities. Moreover, the restrictions furthered an important

governmental interest: the protection of the public.

 

Id., ECF No. 48, pp. 10-11.

13
3. Discharge

Plaintiff received all the process he was due when he voluntarily committed himself to the
Finan Center and when his commitment was converted to an involuntary commitment after a
hearing. He was lawfully held at Finan and eligible for semi-annual hearings regarding his
continued commitment. Plaintiff's psychotic behavior and poor insight into his mental illness
remained throughout his admission to Finan and supported the decision declining to recommend
his discharge to the community, which was a reasonable exercise of professional judgment. As
such, defendants are entitled to summary judgment.

Conclusion

For the aforementioned reasons, defendants’ motion to dismiss, or in the alternative for

summary judgment, construed as a motion for summary judgment, shall be GRANTED. A

separate Order follows.

sal (Wa

Dat Catherine C. Blake
United States District Judge

 

14
